Title: To George Washington from Colonel Theodorick Bland, 5 June 1778
From: Bland, Theodorick
To: Washington, George


                    
                        Sr
                        Petersburgh [Va.] June 5th 1778.
                    
                    Since my last from this Place I have been under the necessity of making a journey to Newbern in North Carolina to obtain from the Loan office at that Place money for an order, sent me (by Col: Baylor) from Congress; and being unfortunately taken Ill on my return have been detaind near a fortnight longer, than I should have been, which has been the reason of my not writing to Yr Excellency Since my last. I however flatter myself that on the whole my Journey to Newbern has not been useless; for altho there was little or no Money in the Loan office of that State I procured Loan office Certificates; which I am in hopes of being able to Circulate by means of my Intercession with the Merchts of this Place to negotiate & give them a Currency; I also purchased  some Horses on my Journey, & obtaind a promise for a Considerable Quantity of Leather an Article extremely scarce in this state and the want of which greatly impedes the forwarding the Saddles and other Accoutrements; besides which I found in the Continental store near enough Blankets & shirts to furnish the Party under my command here; which the Continental store keeper at Halifax has promised to send on to me immediately. I must not omit informg Yr Excellency that at Halifax N. Carolina I met with a Capt: Medici who Commands a troop of Horse belonging to the Continent from that state, who represented to me the absolute impracticability of Purchasing horses on the terms he was Authorised by the board of War (not being allowed more than Sixty Pounds for each) and finding that for want of proper instructions, (for which he told me he had wrote without effect,) that the Service on which he was sent was Fatally at a stand I therefore esteemed it my Duty, as he fell within my district, to furnish him with Instructions agreeable to the Spirit of those I received from Yr Excellency, and hope my Conduct on this occasion will not be deemed improper, or a deviation from the line of my Duty. I procured from him a return of his Party & have orderd him to make one every fortnight the first I have enclosed Yr Excy as I shall the Subsequent ones when they come to hand. I must further acquaint Yr Excy that between three and four thousand Pounds will be necessary, in addition to what he has already, to Complete his Number of men and Horses, which may be either transmitted through my hands to him, or perhaps better orderd to be paid him, on account, from the treasury of that state. Inclosed you have a return of the State and Condition of my party at this place with respect to cloaths Arms and accoutrements; In the two last articles yr Excellency will see we are greatly deficient, nor Indeed is there much probability of their being furnishd at all on this Side york River, partly through the want of Materials and what is almost as bad the want of good faith & punctuality in the trades-men who cannot be depended on even after the most solemn Contracts, nor can they be brought under the obligation of a bond, as a Mutual agreement on our part and mutual penalty is there necessary, and the uncertainty of regular supply of money wd subject us to heavy forfeitures, A Risque that no officer of Small fortune (however anxious to serve his country) can with prudence run. For Arms I must entirely and accoutrements cheifly depend on the Northern parts of this state which lays in Col: Baylors district. It is some time since I heard from that Gentn nor do I know how he has succeeded in those Articles but from report from thence I imagine we have both together about 120 Horses. As soon as I hear from him which I expect in a day or two, and am informed of the mobility of Equiping  any Number of men, I purpose sending on a party with all the Horses here which are in a condition fit for service, as we are obliged to buy some poor, and they require a little time to get in order I shall retain such to be sent on with the next Party. Nothing has prevented my sendg the men on, but that of their not being equipt in any manner so as to be serviceable in the field, for altho I have horses sufficient to mount the men Yr Excellency will observe by the return that there is not one bridle no boots, and but a very few Saddles, nor hardly one other necessary of Horse furniture, but what belongs to the old Corporals & Serjts that are with the Party So soon as the accoutrements necessary even for the march Can be obtaind Yr Excy may depend on my forwarding the fresh Horses and new recruits as speedily as possible. I am with the greatest respect Yr Excelly’s most obedt Servt
                    
                        Theok Bland
                    
                    
                        P.S. Since writing the above I have Recd a Letter from Coll Baylor by whom I am happy to be informed, that he has recd 1,00000 Dollars which will I hope unembarrass us for some time with regard to money matters.
                        T.B.
                    
                